Citation Nr: 0114866	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  00-25 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE


Whether the veteran's Department of Veterans Affairs (VA) 
improved pension benefits were properly adjusted effective 
April 1, 2000.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.  

This matter came before the VA Board of Veterans' Appeals 
(Board) from an April 2000 action by the VA Regional Office 
(RO) in Winston-Salem, North Carolina that amended the 
veteran's pension effective April 1, 2000.  


FINDINGS OF FACT

1.  The veteran was awarded VA improved pension benefits 
effective July 1980, and in April 1999, was awarded special 
monthly pension based on the need for regular aid and 
attendance of another person.

2.  In a statement received in March 2000, the veteran 
notified the RO that he had inherited $9,204.66 on March 1, 
2000, and that he anticipated receiving $40 (as opposed to 
$22 previously reported) in interest income in 2000.

3.  In April 2000, the RO appropriately amended the veteran's 
pension by reducing it, effective April 1, 2000, due to the 
veteran's receipt of the inheritance in March 2000 and the 
increase in expected interest income.  


CONCLUSION OF LAW

The veteran's VA improved pension benefits were properly 
amended effective April 1, 2000, by including as income 
inheritance received in March 2000, and due to an increase in 
interest income.  38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. 
§§ 3.3, 3.23, 3.271, 3.272 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran was awarded VA 
improved pension benefits effective July 1980.  In April 
1999, the veteran was awarded special monthly pension based 
on the need for regular aid and attendance of another person, 
effective January 1999.  

It is noted that VA improved pension is a benefit payable by 
the VA to veterans of a period of war because of disability, 
and is an income based program.  Basic entitlement exists if, 
among other things, the veteran's income is not in excess of 
the applicable maximum pension rate specified in 38 C.F.R. 
§ 3.23.  38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. 
§§ 3.3(a)(3) (2000).  The maximum pension rate is established 
pursuant to this law, and, effective from December 1, 1999, 
the established annual rate (income limitation) for a veteran 
in need of aid and attendance of another person, with a 
spouse, was $17,782.  See VA Manual M 21-1, Part 1, Appendix 
B.  

The maximum rates of improved pension are reduced by the 
amount of the countable annual income of the veteran, which 
includes the income of a spouse.  38 C.F.R. § 3.23 (2000).  
Payments of any kind from any source are counted as income 
during the 12-month annualization period in which received 
unless specifically excluded under 38 C.F.R. § 3.272, and 
includes nonrecurring income, defined as income received or 
anticipated on a one-time basis during a 12-month 
annualization period (e.g., an inheritance).  Pension 
computations of income will include nonrecurring income for a 
full 12-month annualization period following receipt of the 
income.  38 C.F.R. § 3.271 (2000).  

VA regulations also provide certain exclusions from income, 
including unreimbursed medical expenses and reimbursement of 
any kind for any casualty loss.  38 C.F.R. § 3.272 (2000).  
For purposes of the applicable regulation, the term 
"casualty loss" means the complete or partial destruction 
of property resulting from an identifiable event of a sudden, 
unexpected or unusual nature.  38 C.F.R. § 3.272 (d) (2000).  

Whenever there is a change in a beneficiary's amount of 
countable income the monthly rate of pension payable shall be 
computed by reducing the beneficiary's applicable maximum 
annual pension rate by the new amount of countable income on 
the effective date of the change in the amount of income and 
divide the remainder by 12.  38 C.F.R. § 3.273(b)(2) (2000).  

The Board notes that, according to the record, as of February 
1, 1999, the veteran's monthly rate of pension was $819, and 
in December 1, 1999, it was increased to $836 (a cost of 
living adjustment, or COLA).  In an Improved Pension 
Eligibility Verification Report (EVR) received in January 
2000, the veteran indicated that his (and his spouse's) 
monthly income consisted of $641 in Social Security 
Administration (SSA) benefits, and that he expected $22.00 in 
interest income for the year.  In a statement received in 
March 2000, the veteran notified the RO that he had inherited 
$9,204.66 on March 1, 2000, and that he now anticipated 
receiving $40.00 in interest income in 2000.  He noted that 
he was going to use the inheritance to put siding on his home 
and to drill a new well.  

Thereafter, in April 2000, the RO amended the veteran's 
pension by reducing it to $69 per month effective April 1, 
2000, based on the veteran's reported receipt of inheritance 
and increase in interest income (the Board notes that in 
February 2001, the veteran's pension was retroactively 
amended to $193 per month effective April 1, 2000, and then 
to $220 effective December 1, 2000 (another COLA), based on 
reported unreimbursed medical expenses, in the amount of 
$2,024.13, for 2000).  

The veteran has perfected an appeal of the April 2000 action, 
contending that the inheritance was essentially used as a 
reimbursement for casualty loss, and as such, should be 
excluded from income for VA purposes.  In support of his 
contention, the veteran submitted a copy of a bill for home 
improvements (for siding, a soffit, and a porch ceiling) paid 
in April 2000 ($3,540), a bill for termite treatment paid in 
June 2000 ($640), a bill for drilling (apparently for a well) 
paid in July 2000 ($1,779.95), and a plumbing bill for 
$2,299.17  (it is unclear whether and/or when this was paid).  

The veteran noted that these repairs were necessary due to 
the deteriorating condition of his house.  The Board does not 
doubt that such was the case, and recognizes that the veteran 
was forthright in notifying the RO of the inheritance in a 
timely manner.  

However, as noted above, the funds received in March 2000 
were in the form of an inheritance, which clearly, as noted 
above, counts as income for VA improved pension purposes, and 
was not - nor has the veteran alleged - a reimbursement for 
casualty loss (from an insurance company, for example).  
38 C.F.R. §§ 3.271, 3.272 (2000).  That said, the Board finds 
that the funds inherited by the veteran in March 2000 were 
appropriately counted as income, and his pension 
appropriately adjusted effective April 1, 2000.  

As a final point, the Board notes that on November 9, 2000, 
the President signed H.R. 4864, the "Veterans Claims 
Assistance Act of 2000."  The purpose of this bill is to 
reverse the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, which held that the 
Secretary had no authority to provide assistance to a 
claimant whose claim was not "well grounded."  The bill 
also establishes a number of procedural requirements for VA 
in dealing with claims for benefits.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

It does not appear that the RO specifically addressed this 
new legislation with regard to this claim on appeal.  
However, by virtue of the September 2000 statement of the 
case  and December 2000 supplemental statement of the case, 
the veteran has been given notice of the evidence necessary 
to support the claim.  The Board finds the duty to assist the 
appellant in the development of the claim under the VCAA has 
been met.  



							(CONTINUED ON NEXT PAGE)


ORDER

The appeal is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

